DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/1/2021 has been considered.  

Drawings
The drawings filed on 6/1/2021 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,026,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.  
Instant claims 1-3 are equivalent to patented claims 1-3.  
Instant claim 4 is equivalent to patented claim 1.  
Instant claims 5-13 are equivalent to patented claims 4-12. 
Instant claim 14 is equivalent to patented claim 11.  
Instant claims 15 and 17-20 are equivalent to patented claims 13-17.  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 1-3, 5 , 7, 9, 11-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US-2014/0327579 hereinafter, Hart) in view of Teyeb et al. (US-2013/0084892 hereinafter, Teyeb).  
	Regarding claim 1, Hart teaches a method for positioning of a target station (Fig. 1 [12]) by a radio access device (Fig. 1 [10] and Abstract), the method comprising:
	receiving sounding feedback (Fig. 4A [52] and Page 6 [0075] “CSI”) from the target station (Fig. 4A [52]), for each of a plurality of subbands (Fig. 4C [63]) in response to sending a sounding signal (Page 6 [0075] “NDPA/NDP”), the sounding feedback comprising CQI for each subband of the plurality of subbands; (Non-Functional Descriptive Material1, in this instance, the CQI is not utilized or mentioned again within the claim or utilized in any of the steps.  For compact prosecution, the CSI is viewed to be equivalent, see Page 6 [0075])
	 calculating an AoA characteristic from the sounding feedback for at least a subset of the plurality of subbands; (Page 4 [0050, 0055] and Page 5 [0066])
	Hart differs from the claimed invention by not explicitly reciting a fingerprint reference map.  
	In an analogous art, Teyeb teaching mapping AoA to a fingerprint map and using the map to determine location.  (Pages 2-3 [0036-0037], Page 6 [0165-0175] and Page 7 [0186])  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Hart after modifying it to incorporate the ability to use a fingerprint map to determine location of Teyeb since it enables a learning process to refine measurements and enhance location determinations.  (Teyeb Page 7 [0183-0188])
Regarding claim 2, Hart in view of Teyeb teaches wherein the fingerprint reference map comprises a plurality of location coordinates, a plurality of fingerprints, and an association of each of the plurality of fingerprints with at least one of the plurality of location coordinates representing a reference location.  (Teyeb [0180-0182])
	Regarding claim 3, Hart in view of Teyeb teaches wherein the fingerprint in the fingerprint reference map comprises a representation of corresponding AoA estimates for the at least the subset of the plurality of subbands for a reference location.  (Teyeb [0219])
	Regarding claim 5, Hart in view of Teyeb teaches wherein determining the location of the target station based on at least the fingerprint comprises determining a reference location associated with the mapped fingerprint.  (Teyeb [0216])
	Regarding claim 7, Hart in view of Teyeb teaches wherein determining the location of the target station further comprises using a time measurement when the fingerprint does not uniquely identify the location of the target station.  (Teyeb [0219])
	Regarding claim 9, Hart in view of Teyeb teaches wherein determining the location of the target station is further based on any of the following measurements:
 	time; 
	Global Positioning System (GPS); (Teyeb [0219])
	air pressure;
	air temperature;
	hazardous gas; and
	boundary clock markings.  
	Regarding claims 11-13, 15 and 17, 19, the limitations of claims 11-13, 15, 17 and 19 are rejected as being the same reasons set forth above in claims 1-3, 5, 7 and 9.   







Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Teyeb as applied to claims 1 and 11 above, and further in view of Vered et al. (WO2016/193985 A1 hereinafter, Vered).  
Regarding claims 4 and 14, Hart in view of Teyeb teaches the limitations of claims 1 and 11 above, but differs from the claimed invention by not explicitly reciting wherein the fingerprint reference map is based on AoA estimates for at least the subset of the plurality of subbands, wherein mapping the AoA characteristics of the at least the subset of the plurality of subbands to the fingerprint comprises, determining the AoA estimate in the fingerprint reference map that most closely matches the AoA characteristics.  
	In an analogous art, Vered teaches a method and system for assessing a relative distance to persons and objects (Abstract) that includes a fingerprint reference map is based on AoA estimates for at least the subset of the plurality of subbands (Page 2 “Another RF-based technique for relative distance is Fingerprinting (or signature), which is based on extensive measurements and mapping of the reception of a multitude of known RF transmitting sources in a predefined area. The transmitting sources may be Wi- Fi routers, cell towers etc. Each location in the mapped area has a list of the expected RSSI (or AOA - Angle of Arrival) from each transmitting source, which is the fingerprint of the location. For location finding, the RSSI (or AOA) from each of the transmitting sources is measured and compared to the fingerprint database and the best fit indicates the location and distance to each source.”), 
	wherein mapping the AoA characteristics of the at least the subset of the plurality of subbands to the fingerprint comprises, determining the AoA estimate in the fingerprint reference map that most closely matches the AoA characteristics.  (Page 2 “For location finding, the RSSI (or AOA) from each of the transmitting sources is measured and compared to the fingerprint database and the best fit indicates the location and distance to each source.”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Hart in view of Teyeb after modifying it to incorporate the ability to determine location by determining the best fit AoA estimate for each source from the values within the fingerprint database of Vered since it enables finding the most likely location of the device in the network.  (Vered Page 2)
Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Teyeb as applied to claims 2, 7, 11 and 17 above, and further in view of Singhar et al. (US-2016/0358459 hereinafter, Singhar).
	Regarding claim 6, Hart in view of Teyeb teaches the limitations of claim 2 above, but differs from the claimed invention by not explicitly reciting the reference location corresponds to a location of a Cartesian coordinate grid.  
	In an analogous art, Singhar teaches using a Cartesian coordinate system for a fixed frame of reference in space in order to have a common frame of reference used by all the devices.  ([0031 & 0036]) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Hart in view of Teyeb after modifying it to incorporate the use of a Cartesian coordinate system of Singhar since Cartesian coordinates are well known in the art and can be implemented on a plurality of different devices, yet equate to the same frame of reference in order to have consistent results with all the devices.  
	Regarding claim 8, Hart in view of Teyeb and Singhar teaches wherein the time measurement is a round-trip time (RTT) measurement.  (Singhar [0040])
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claim 6.  
	Regarding claim 18, the limitations of claim 18 are rejected as being the same reasons set forth above in claim 8.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Teyeb as applied to claims 1 and 11 above, and further in view of Poola et al. (US-2017/0070854 hereinafter, Poola).
	Regarding claims 10 and 20, Hart in view of Teyeb teaches the limitations of claims 1 and 11 above, but differs from the claimed invention by not explicitly reciting the radio access device is an access point (AP) in a wireless fidelity (Wi-Fi) network with beamforming.  
	In an analogous art, Poola teaches WiFi beamforming and fingerprinting of RSSI signals for location tracking.  (Abstract, 0013 and 0024)  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Hart in view of Teyeb after modifying it to incorporate the use of beamforming and fingerprinting in WiFi of Poola since it takes into account direct path signals and non-direct path signals when determining received signals for a more accurate location predication.  (Poola [0013])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        	In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).